IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Drake Fleet,                                       :
                                Appellant          :
                                                   :
                   v.                              :    No. 1025 C.D. 2021
                                                   :    SUBMITTED: August 5, 2022
Commonwealth of Pennsylvania,                      :
Department of Transportation,                      :
Bureau of Driver Licensing                         :


BEFORE:          HONORABLE PATRICIA A. McCULLOUGH, Judge
                 HONORABLE ELLEN CEISLER, Judge
                 HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                             FILED: November 7, 2022

                 Licensee Drake Fleet appeals from an order of the Court of Common
Pleas of York County dismissing his appeal from a one-year suspension of his
operating privilege pursuant to Section 1547(b)(1)(i) of the Vehicle Code, 75 Pa.C.S.
§ 1547(b)(1)(i),1 imposed by the Commonwealth of Pennsylvania, Department of

    1
        Section 1547(b)(1)(i) states:

                 (1) If any person placed under arrest for a violation of [S]ection 3802
                 [(relating to driving under the influence of alcohol or a controlled
                 substance)] is requested to submit to chemical testing and refuses to
                 do so, the testing shall not be conducted but upon notice by the
                 police officer, the [D]epartment shall suspend the operating
                 privilege of the person as follows:

                    (i) Except as set forth in subparagraph (ii), for a period of 12
             months.
(Footnote continued on next page…)
Transportation, Bureau of Driver Licensing because Licensee refused to submit to
chemical testing in connection with his arrest for driving under the influence of
alcohol or a controlled substance (DUI). Upon review, we affirm.
               By notice mailed on October 2, 2020, the Department informed
Licensee that it was suspending his operating privilege for one year pursuant to
Section 1547(b)(1)(i) of the Vehicle Code for refusing a chemical test on September
16, 2020. Licensee appealed the suspension and the trial court held a de novo
hearing.
               At the hearing, the Department presented the testimony of the arresting
officer, Trooper Dylan Adams of the Pennsylvania State Police, whom the trial court
found to be credible. Trooper Adams testified that he had been with the State Police
for over 4 years and had been involved in approximately 100 to 120 DUI arrests and
investigations. On September 16, 2020, Trooper Adams was on patrol driving
westbound on Dunkard Valley Road when he saw a black Nissan Ultima touch the
double yellow line once and then cross over the double yellow line twice while
negotiating curves. When the vehicle came to an intersection it failed to stop at the
stop sign, instead stopping beyond it within the crosswalk. Trooper Adams then
engaged his emergency lights and sirens and attempted to make a traffic stop;
however, the vehicle failed to stop and drove for approximately one mile before
stopping at Licensee’s residence.
               Trooper Adams approached the car and ordered Licensee out of the
vehicle, but Licensee refused so Trooper Adams removed him from the vehicle.
Trooper Adams noticed that Licensee appeared “a little relaxed for the scenario[,]”
his eyes were bloodshot, and he tripped over his own feet when getting out of the


75 Pa.C.S. § 1547(b)(1)(i).


                                           2
car. Notes of Testimony, 8/17/21 (N.T.) at 9. Trooper Adams also detected an odor
of marijuana emanating from both Licensee and the inside of the car.2
                 Based upon these circumstances Trooper Adams conducted a search of
Licensee’s vehicle. Counsel for Licensee objected to testimony regarding the results
of the search, arguing that because it was conducted without a warrant any evidence
found during the search was obtained unlawfully and in derogation of Licensee’s
protections against unreasonable search and seizure pursuant to Article 1, Section 8
of the Pennsylvania Constitution.3 The trial court overruled the objection and
Trooper Adams testified that during the search of Licensee’s vehicle he found rolling
papers on the front passenger floor; a scale in the rear passenger area; and a backpack
behind the driver’s seat which contained a clear mason jar with “marijuana crumbs.”
N.T. at 13. Trooper Adams explained that he was able to identify the substance as
marijuana through his training and experience with the State Police.
                 Trooper Adams then placed Licensee in his patrol car and transported
him to Central Booking for a blood test. After arriving at Central Booking, Trooper
Adams read the DL-26 form to Licensee verbatim, including the statement that

    2
       Trooper Adams explained that he was trained at the State Police Academy to identify the
odor of marijuana, and he was familiar with it through multiple DUIs involving marijuana and
arrests for possession of the drug.

    3
        Article I, Section 8 provides:

                 The people shall be secure in their persons, houses, papers and
                 possessions from unreasonable searches and seizures, and no
                 warrant to search any place or to seize any person or things shall
                 issue without describing them as nearly as may be, nor without
                 probable cause, supported by oath or affirmation subscribed to by
                 the affiant.

Pa. Const. art I, § 8. While Licensee’s counsel also objected based upon the Fourth Amendment,
this ground has been abandoned on appeal. See Licensee’s Br. at 1.


                                                 3
Licensee was under arrest for DUI and warning that Licensee would lose his
operating privilege if he refused chemical testing. Trooper Adams then gave the
form to Licensee when he requested to read it for himself, after which Licensee
refused the blood test and refused to sign the DL-26 form. While Trooper Adams
was not able to remember Licensee’s exact words, he testified repeatedly that
Licensee refused the test. The Department also introduced into evidence a certified
packet of documents including Licensee’s driving history, the Department’s
suspension notice, and the DL-26 form read to Licensee and signed by Trooper
Adams, which noted Licensee’s refusal.4
               For his part, Licensee testified that on the night in question, he called
his mother after realizing he was being followed, concerned about any interaction
with the police given that Licensee is African-American. She told Licensee to come
to the house and she and his father would make sure he was safe, and that is why
Licensee did not immediately pull his car over. Once parked at his residence,
Licensee heard aggressive banging on the car door and someone saying get out of
the car now. Licensee was then taken out of the vehicle and thrown on the ground.
While Trooper Adams handcuffed Licensee before searching his car, Licensee
claims that when he was placed in the patrol car he was not told he was under arrest
for DUI or that any testing would be done.
               Licensee admits that right before entering the booking room Trooper
Adams told him that if he did not take the blood test right now his license would be
immediately suspended. He also admits that Trooper Adams read the DL-26 form
to him; however, Licensee asked to read the form himself because he looks at

    4
      While Licensee’s reproduced record includes the transcript of the trial court proceedings, it
does not include these documents. Further, Licensee’s reproduced record is not paginated pursuant
to Pa.R.A.P. 2173.


                                                4
everything he signs. Licensee testified that he was confused, did not know what was
going on, and was reading the form really slowly. According to Licensee, he said
something along the lines of “do what you have to do,” after which Trooper Adams
took the form back and exited the room. N.T. at 47. Licensee claims he never said
no, he was not giving blood, and that his comment was intended as a consent to the
chemical test.
               The trial court orally dismissed Licensee’s appeal on the record at the
conclusion of the hearing and subsequently entered an order to this effect. Licensee
then appealed to this Court.            After receiving Licensee’s statement of errors
complained of on appeal (Statement), the trial court issued an opinion pursuant to
Pennsylvania Rule of Appellate Procedure 1925(a), Pa.R.A.P. 1925(a). Therein, the
trial court stated that there were reasonable grounds to arrest Licensee for driving
under the influence and to request that he submit to chemical testing given Trooper
Adams’ credible testimony. The trial court specifically credited Trooper Adams’
testimony that Licensee refused the test, even though he could not recall the exact
words used. Further, the trial court did not find credible Licensee’s claim that, in
response to the reading of the DL-26 form, Licensee stated “do what you have to
do.” Trial Court Opinion, 12/2/21, at 3. Notwithstanding, the trial court noted that
such a statement is not indicative of a positive response as Licensee “could have just
as likely been saying ‘I’m not going to give a sample, so do what you have to do.’”
Id. at 4.5
               Before this Court, Licensee argues that the trial court erred in
determining that Trooper Adams had reasonable grounds to request a chemical test,
in part because it considered evidence that was allegedly obtained in violation of

    5
      We note that the trial court granted Licensee’s application for supersedeas and reinstated his
operating privilege pending this appeal.


                                                 5
Article I, Section 8 of the Pennsylvania Constitution. Licensee further maintains
that the trial court erred in finding that he was afforded a meaningful opportunity to
submit to a blood test and refused to do so, claiming his brief hesitation does not
constitute a refusal when considering the specific circumstances of the encounter.
             Before delving into the merits, we must address the Department’s
contention that Licensee waived his argument regarding reasonable grounds and
Article I, Section 8 of the Pennsylvania Constitution because he failed to raise it in
his Statement. Licensee’s Statement provides the following four errors complained
of on appeal:

         A. The [t]rial [c]ourt erred in dismissing the appeal of his
            operating privilege[] because there was insufficient
            evidence for the [c]ourt to find that dismissal of the appeal
            and reinstating the suspension was appropriate based on
            the record.

         B. The [t]rial [c]ourt erred in finding that [Licensee] was
            provided with a meaningful, reasonable, and sufficient
            opportunity to make a knowing and conscious choice
            between providing voluntary consent to a chemical test or
            accepting the consequences that will follow from the
            refusal because his reluctance to submit or brief hesitation
            does not constitute refusal when viewing the specific
            circumstances of the encounter.

         C. The [t]rial [c]ourt erred when it determined that [Licensee]
            refused to provide a chemical sample when [Licensee] in
            fact did not say no to providing a sample and told the
            Trooper to do what he had to do.

         D. The [t]rial [c]ourt erred when it determined that the
            protections of . . . Article I, Section 8 and the exclusionary
            rule applied [sic] to civil proceedings.

O.R., Item No. 4, Statement of Errors.



                                          6
              The Department bases its argument on Pa.R.A.P. 1925(b)(4)(vii),
which provides: “Issues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”                     The
Department’s argument, however, neglects the subparagraph immediately prior,
which states, in pertinent part: “Each error identified in the Statement will be deemed
to include every subsidiary issue that was raised in the trial court[] . . . .” Pa.R.A.P.
1925(b)(4)(v). Here, while the language used to frame the issues is not exactly the
same, Licensee’s first argument on appeal is subsidiary to issues A and D raised in
his Statement. This is especially true given the fact that Licensee argued in-depth
before the trial court that Trooper Adams lacked reasonable grounds to request the
chemical test because some of the evidence was obtained through a warrantless
search of his vehicle, in violation of Article I, Section 8. As such, we find that
Licensee did not waive this argument. See Desher v. Se. Pa. Transp. Auth., 212 A.3d
1179, 1185 (Pa. Cmwlth. 2019).
              We now turn to the relevant law. Section 1547 of the Vehicle Code,
commonly referred to as the Implied Consent Law, permits chemical testing of
drivers under certain circumstances, including driving under the influence of alcohol
or a controlled substance. See 75 Pa.C.S. § 1547. Of note here, Section 3802(d)
precludes a licensee from operating a motor vehicle with “any amount” of a Schedule
I controlled substance, such as marijuana,6 in their system, or a metabolite thereof.
75 Pa.C.S. § 3802(d).




    6
     Marijuana is defined as a Schedule I controlled substance under Section 104(1)(iv) of The
Controlled Substance, Drug, Device and Cosmetic Act, Act of April 14, 1972, P.L. 233, as
amended, 35 P.S. § 780-104(1)(iv).


                                              7
              It is well established that to sustain a suspension of a licensee’s
operating privilege under Section 1547 of the Vehicle Code, the Department bears
the burden of establishing that the licensee:

              (1) was arrested for DUI by a police officer with
              reasonable grounds to believe the licensee was operating a
              vehicle while under the influence of alcohol or a controlled
              substance; (2) was requested to submit to chemical testing;
              (3) refused to submit to chemical testing; and, (4) was
              warned by the officer that h[is] license will be suspended
              if []he refused to submit to chemical testing.

Park v. Dep’t of Transp., Bureau of Driver Licensing, 178 A.3d 274, 280 (Pa.
Cmwlth. 2018). The test for whether an officer had reasonable grounds 7 to believe
that a licensee was operating a vehicle while under the influence is not very
demanding, and it is not necessary for the officer to be correct in his belief. Gammer
v. Dep’t of Transp., Bureau of Driver Licensing, 995 A.2d 380, 384 (Pa. Cmwlth.
2010). Reasonable grounds are established when “a person in the position of the
police officer, viewing the facts and circumstances as they appeared at the time,
could have concluded that the [licensee] was operating the vehicle while under the
influence.” Banner v. Dep’t of Transp., Bureau of Driver Licensing, 737 A.2d 1203,
1207 (Pa. 1999). While there is no set list of behaviors that must be exhibited for an
officer to have reasonable grounds for making a DUI arrest, case law has identified
factors including swaying, staggering or falling down; slurred speech; uncooperative
behavior; glassy or bloodshot eyes; and the odor of alcohol. See, e.g., Farnack v.
Dep’t of Transp., Bureau of Driver Licensing, 29 A.3d 44, 48 (Pa. Cmwlth. 2011);
Pritchett v. Dep’t of Transp., Bureau of Driver Licensing, 267 A.3d 618, 622 (Pa.

    7
      “Whether reasonable grounds exist is a question of law reviewable by the court on a case by
case basis.” Banner v. Dep’t of Transp., Bureau of Driver Licensing, 737 A.2d 1203, 1207 (Pa.
1999).


                                               8
Cmwlth. 2021). Moreover, an “arresting officer may rely on behavior that indicates
the presence of an entirely different chemical, such as a controlled substance, in
determining whether he has reasonable grounds to request a[] . . . blood test.”
Farnack, 29 A.3d at 48; see also Pritchett, 267 A.3d at 622 (noting the licensee
smelled of marijuana).
               Here, even without considering the evidence obtained during the search
of Licensee’s vehicle, Trooper Adams had ample reason to believe that Licensee
was under the influence of alcohol or a controlled substance. Trooper Adams
credibly testified that Licensee’s vehicle touched and then crossed the double yellow
line twice; failed to stop at a stop sign, instead coming to rest within a crosswalk;
and failed to stop for more than a mile after Trooper Adams engaged his emergency
lights and siren.8 Additionally, Trooper Adams detected the odor of marijuana
coming from Licensee, and noted that his eyes were bloodshot and he was unusually
relaxed given the circumstances. Finally, Licensee tripped over his own feet while
exiting his vehicle.9 The trial court specifically found Trooper Adams’ testimony to
be credible. Questions of credibility are for the trial court to resolve as fact-finder,
and we will not disturb those determinations on appeal. Factor v. Dep’t of Transp.,
Bureau of Driver Licensing, 199 A.3d 492, 497 (Pa. Cmwlth. 2018). Based upon

    8
     Even if Licensee’s stated reasons for failing to stop until he reached his home were credited,
Trooper Adams’ perception of Licensee’s behavior is what determines his reasonable belief of
Licensee’s condition, not Licensee’s motives of which Trooper Adams was not aware.

    9
      Licensee maintains that he did not trip and was not unsteady on his feet, pointing to video
footage from Trooper Adams’ patrol car for support. First, we note that the trial court credited the
testimony of Trooper Adams in this regard, and not that of Licensee. Moreover, as noted in this
Court’s Order dated March 4, 2022, and our Memorandum and Order issued May 13, 2022, the
video from Trooper Adams’ patrol car was never introduced, let alone admitted into evidence
before the trial court. As such, it is not part of the record in this matter and was not considered in
our ruling. See Pa.R.A.P. 1921; Denver Nursing Home v. Dep’t of Pub. Welfare, 552 A.2d 1160
(Pa. Cmwlth. 1989).


                                                  9
these circumstances, Trooper Adams had reasonable grounds to believe Licensee
was driving under the influence of marijuana and to request the chemical test even
without considering what was found during the search of Licensee’s vehicle. Given
this holding, we decline to reach Licensee’s argument that the search of his vehicle
was unconstitutional and any evidence obtained therefrom should have been
excluded. See Commonwealth v. Herman, 161 A.3d 194, 209 (Pa. 2017) (noting
“the sound tenet of jurisprudence that courts should avoid constitutional issues when
the issue at hand may be decided upon other grounds”).
             Next, we turn to Licensee’s claim that he did not refuse the chemical
test. “The question of whether a licensee refuses to submit to a chemical test is a
legal one, based on the facts found by the trial court.” Factor, 199 A.3d at 496.

             Once a police officer provides the implied consent
             warnings to a [licensee], the officer has done all that is
             legally required to ensure the motorist is fully advised of
             the consequences of h[is] failure to submit to chemical
             testing. All that is required is that the officer read the
             warnings to the licensee and that the licensee be given a
             meaningful opportunity to comply with the Implied
             Consent Law.

Park, 178 A.3d at 281. Of particular note, “Pennsylvania courts have long and
consistently held that anything less than an unqualified, unequivocal assent to submit
to chemical testing constitutes a refusal to consent thereto.” Factor, 199 A.3d at
497. Further, we must view the evidence in a light most favorable to the Department
as the party that prevailed before the trial court. Bradish v. Dep’t of Transp., Bureau
of Driver Licensing, 41 A.3d 944, 945 n.3 (Pa. Cmwlth. 2012).
             Here, Licensee does not dispute the fact that Trooper Adams read him
the DL-26 Form. Licensee also admits that Trooper Adams gave him the form to



                                          10
read for himself upon request, and that Trooper Adams told him that if he did not
submit to the chemical test his license would be immediately suspended. As such,
Trooper Adams did what was legally required with respect to the implied consent
warnings. See Park; see also Grogg v. Dep’t of Transp., Bureau of Driver Licensing,
79 A.3d 715, 719 (Pa. Cmwlth. 2013) (officer not required to spend time cajoling
licensee or waiting for him to change his mind). Licensee’s argument that he was
confused and was merely trying to clarify his rights by requesting to read the DL-26
Form himself is unavailing since “officers have no duty to ensure that a licensee
understands the consequences of refusing a chemical test.” McKenna v. Dep’t of
Transp., Bureau of Driver Licensing, 72 A.3d 294, 300 (Pa. Cmwlth. 2013) (further
noting that DL-26 Form “does not generate confusion” and “contains sufficient
information upon which a licensee can base a decision as to whether to submit to
testing”); see also Grogg, 79 A.3d at 719 (officers have no duty to ensure licensee
understands the warnings).
             More importantly, Licensee failed to give an unqualified, unequivocal
assent to chemical testing. While Trooper Adams could not recall the exact response
Licensee provided, he repeatedly testified that Licensee refused to submit to the
chemical test, and his notations made on the DL-26 Form at the time of the incident
support this statement. See Factor, 199 A.3d at 497-98 (finding no abuse of
discretion in trial court’s determination that the licensee refused to consent where
officer could not recall the exact words used but testified repeatedly that it was a
refusal). Licensee’s arguments gloss over the fact that the trial court credited
Trooper Adams’ testimony that he refused the test, and specifically rejected
Licensee’s claim that he consented by saying something along the lines of “do what
you have to do.” As such, there are no credible facts of record to support Licensee’s



                                         11
argument that he verbally consented to the chemical test or that his “overall conduct
demonstrated an overwhelming willingness to assent to testing.” Licensee’s Br. at
6. We decline Licensee’s request to reweigh the evidence presented and find no
merit in his argument that the trial court erred in this regard. See Factor.10
               For the above reasons, the trial court properly denied Licensee’s license
suspension appeal. Accordingly, we affirm.


                                             _____________________________________
                                             BONNIE BRIGANCE LEADBETTER,
                                             President Judge Emerita



Judge Wallace did not participate in the decision for this case.




    10
       We note that Licensee’s reliance upon Petrocsko v. Department of Transportation, Bureau
of Driver Licensing, 745 A.2d 714 (Pa. Cmwlth. 2000) is misplaced as that case is factually
distinguishable. Petrocsko involved a licensee who initially consented to chemical testing after
being arrested for DUI, but subsequently became agitated and stated he would not do so when
confronted with a request from hospital staff to sign a form releasing the hospital from liability.
Here, Licensee did not initially consent to the chemical test, nor was he presented with a form to
sign other than the DL-26 Form.


                                                12
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Drake Fleet,                              :
                           Appellant      :
                                          :
                v.                        :   No. 1025 C.D. 2021
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :
Bureau of Driver Licensing                :


                                       ORDER


               AND NOW, this 7th day of November, 2022, the order of the Court of
Common Pleas of York County in the above-captioned matter is hereby
AFFIRMED, and the suspension of Drake Fleet’s operating privilege, imposed by
the Commonwealth of Pennsylvania, Department of Transportation, Bureau of
Driver Licensing, is hereby REINSTATED.



                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita